Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1-6, 8, 12 , 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn Yi Joon et al. ( EP3442243A1), hereinafter “ Ahn” in view of Saiki ( US20050025330) in view of Ham (US20180317000). 

As to Claim 1, Ahn teaches a display apparatus, comprising: a display module (display device 1) including a display panel (200, Figures 1, 2, 3-5, [0027]) and configured to display an image; a rear cover on a rear surface of the display module (the bracket 300 may be disposed below the display panel 200. The bracket 300 accommodates the window 100 and the display panel 200. The bracket 300 may include a bottom plate and sidewalls connected to edges of the bottom plate. [0049]; a first vibration generating module in a first rear region of the rear cover; and a second vibration generating module in a second rear region of the rear cover( plurality of vibro-acoustical elements 210a and 210b are disposed in holes 310a and 310b , [0051], [0053]). Regarding the following: wherein the rear cover includes: a first hole that overlaps the first vibration generating module, and a second hole that overlaps the second vibration generating module, Ahn teaches the vibro-acoustic elements 210a and 210b, the receiving holes 310a and 310b and the vibration spaces 311a and 311b therearound have a rectangular shape in a plan view, but the disclosure is not limited thereto. Further, the vibration space of a vibro-acoustic element is defined by a space between the recessed portion of the bottom plate defining a receiving hole that receives the vibro-acoustic element, a portion of the display panel 200 overlapping the recessed portion in the thickness direction, and the vibro-acoustic element. See at least [0057]. Ahn does not explicitly teach the rear cover first and second holes overlaps the first and second sound generating modules However, Saiki in related field, (sound reproduction devices) teaches a sound reproduction device which includes an LCD 20, which is an exemplary front panel, a case 22, and an electromechanical acoustic transducer 23. The LCD 20 is operable to perform a predetermined operation in response to an electrical signal 
It would have been obvious to one of ordinary skill in the art to modify the display panel as taught by Ahn such that the rear cover includes first and second holes that overlaps the first and second sound generating modules as taught by Saiki on [0052] as the case 22 is hollowed inside, and a sound hole 25 is provided in the portion having the concave cross section. The electromechanical acoustic transducer 23 is provided within the case 22 so as to be coupled to the sound hole 25, to allow the sound hole 25 to play a role of acoustic coupling means for transferring sound emitted by the electromechanical acoustic transducer 23 to the space 24. Ahn in view of Saiki does not explicitly teach a reflective sheet between the display module and the rear cover and wherein the reflective sheet is configured to cover the first hole and the second hole. However, Ham in related field (display apparatus) teaches [0094] teaches some area of the sound generating module 410 according to the embodiment of the present disclosure is inserted into the perforation 310h of the rear cover 310, and is connected with the rear surface of the backlight module 200, whereby it is possible to reduce a distance between the backlight module 200 and the rear cover 310, to thereby reduce a thickness of the display apparatus. That is, the sound generating module 410 may be disposed between the rear cover 310 and the rear surface of the backlight module 200. 
As to Claim 2, Ahn in view of Saiki in further view of Ham teaches the limitations of Claim 1, and Ahn further teaches wherein the first rear region of the rear cover (300) overlaps a center portion or a periphery portion of the display module (200, Figure 5); and the second rear region of the rear cover overlaps a portion, except the first rear region, of the center portion and the periphery portion of the display module( the third vibro-acoustic element 260c may be further disposed on the lower surface of the display panel 200, and a third receiving hole 340c may be further defined at a position corresponding to the bracket 304. See at least [0097], Figure 16-19. )
As to Claim 3, Ahn in view of Saiki in further view of Ham teaches the limitations of Claim 1, and Ahn further teaches wherein: the display apparatus ( Figure 5) is configured to output a first sound of a first sound band based on a vibration of the first vibration generating module and a second sound of a second sound band based on a vibration of the second vibration generating module, and the first sound band differs from the second sound band ( The first and second vibro-acoustic elements 210a and 210b may have different sizes from each other to produce audio frequencies in different frequency bands, respectively. [0047)]. 
As to Claim 4,  Ahn in view of Saiki in further view of Ham teaches the limitations of Claim 1, and, wherein: the rear cover further includes a rear cover part on the rear surface of the display module, and the rear cover part includes: the first hole in the first rear region; and the second hole in the second rear region, Ahn further teaches the 
As to Claim 5,  Ahn in view of Saiki in further view of Ham teaches the limitations of Claim 4, and wherein: the first vibration generating module is configured to vibrate without vibrating the rear cover part; and the second vibration generating module is configured to vibrate without vibrating the rear cover part, Ham on [0097] teaches the fixing frame 471 is disposed between the supporting bracket 411b of the sound generating module 410 and the rear surface 310b of the rear cover 310 for the rear structure 300, to thereby support the sound generating module 410. The fixing frame 471 is attached to the rear cover 310 of the rear structure 300 by the use of double-sided tape 472 or adhesive. For example, the fixing frame 471 may have a ring shape of rubber, plastic, or metal material. In this case, the fixing frame 471 may be referred to as a washer.
As to Claim 6, Ahn in view of Saiki in further view of Ham teaches the limitations of Claim 1, and wherein: the first rear region of the rear cover ( center region of bracket 300) overlaps a center portion of the display module(200, Figure 5 of Ahn); the second rear region of the rear cover ( right or left portion of the bracket 300) overlaps a periphery portion of the display module(200, Figure 5); the rear cover further includes a rear cover part on the rear surface of the display module, the rear cover part being configured to support the first vibration generating module and the second vibration generating module; and the rear cover part includes a hole portion in a rear region between the first vibration generating module and the second vibration generating module, Ahn teaches the third vibro-acoustic element 260c may be further disposed on the lower surface of the display panel 200, and a third receiving hole 340c may be further defined at a position corresponding to the bracket 304. The third vibro-acoustic element 260c may have a rectangular frame shape with an opening B2 defined therein. The opening B2 may have a predetermined size and shape to accommodate the battery therein. In an embodiment, as shown in FIG. 19, when the display panel 200 and the bracket 304 are coupled to each other, the third vibro-acoustic element 260c may be positioned inside a rim of the third receiving hole 340c and the opening B2 of the third vibro-acoustic element 260c may serve as a battery receiving hole. [0097]- [0099].
As to Claim 8, , Ahn in view of Saiki in further view of Ham teaches the limitations of Claim 1, and regarding the following  further comprising: a system rear cover on a rear surface of the rear cover, wherein: the first rear region of the rear cover overlaps a center portion of the display module, and the second rear region of the rear cover overlaps a periphery portion of the display module; and the system rear cover includes a system rear cover box configured to seal a peripheral space of the first vibration generating module, Ahn teaches  the electronic device such as smartphone  accommodating the components, [0002] and further teaches bracket 300 may be disposed below the display panel 200. The bracket 300 accommodates the window 100 and the display panel 200. The bracket 300 may include a bottom plate and sidewalls connected to edges of the bottom plate. [0049] and but does not explicitly teach a system rear cover on a rear surface of the rear cover…and the system rear cover includes a system rear cover box configured to seal a peripheral space of the first vibration generating module. However, it would have been obvious to one of ordinary skill in the art to further include a housing of the electronic device accommodating the components such that the housing includes a system rear cover box configured to seal a peripheral space of the first vibration generating module for its intended purpose such as a smart phone or smart television. 
As to Claim 12, , Ahn in view of Saiki in further view of Ham teaches the limitations of Claim 1, and the rear cover further includes a rear cover part on the rear surface of the display module, the rear cover part being configured to support the first vibration generating module and the second vibration generating module; and the rear cover part includes a structure having a concavely curved shape in a cross-sectional view, Ahn teaches the vibro-acoustic elements 210a and 210b may have various shapes such as a polygonal shape and a curved shape in a plan view. The receiving holes 310a and 310b and the vibration spaces 311a and 311b may have various shapes corresponding to the shapes of the vibro-acoustic elements 210a and 210b. See at least Ahn [0060].
As to Claim 15, Ahn in view of Saiki in further view of Ham teaches the limitations of Claim 1, and the first vibration generating module includes a sound generating unit having a bobbin and a coil wound around the bobbin; and the bobbin of the sound generating unit is coupled to the rear cover near the first hole, Ahn teaches the plurality of vibro-acoustic elements 210a and 210b is disposed below the display panel 200. The vibro-acoustic elements 210a and 210b are elements that vibrate in response to a signal including audio data, which is an electrical signal corresponding to the audio data. The vibro-acoustic elements 210a and 210b may include, for example, a magnet 
As to Claim 16, Ahn in view of Saiki in further view of Ham teaches the limitations of Claim 1, and the first vibration generating module includes a sound generating unit having a bobbin and a coil wound around the bobbin; and the bobbin of the sound generating unit has a size that enables the bobbin to be accommodated into the first hole (the plurality of vibro-acoustic elements 210a and 210b is disposed below the display panel 200. The vibro-acoustic elements 210a and 210b are elements that vibrate in response to a signal including audio data, which is an electrical signal corresponding to the audio data. The vibro-acoustic elements 210a and 210b may include, for example, a magnet and a coil surrounding the magnet to allow a current corresponding to the acoustic signal to flow therethrough. The vibro-acoustic elements 210a and 210b may vibrate by an electromagnetic force corresponding to a current flowing in the coil. See at least [0037])
As to Claim 18, , Ahn in view of Saiki in further view of Ham teaches the limitations of Claim 1, and wherein the second vibration generating module includes a piezoelectric vibration unit having a piezoelectric element (the vibro-acoustic elements 210a and 210b may be piezoelectric elements including a vibration material layer. [0037] of Ahn. 
Allowable Subject Matter
1.	Claims 7, 9-11, 13, 14, 17, 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
2.	Claims 21-35 are allowed. 
Independent Claim 21, identifies a uniquely distinct feature of “…a base plate on a rear surface of the rear cover, wherein the rear cover includes: a first hole that overlaps the first vibration generating module; and a second hole that overlaps the second vibration generating module, and wherein the second vibration generating module is under the base plate and the base plate is configured to connect to the rear cover to cover the second hole.” The prior art fails to anticipate or render the independent claims obvious. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SUNITA JOSHI/Primary Examiner, Art Unit 2651